     Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 1 of 7 PageID: 12979


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________

CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD         FRANCIS C. HAND                        RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      AVRAM S. EULE                          WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739
PETER G. STEWART                    A. RICHARD ROSS                                       CHRISTOPHER H. WESTRICK*               STEPHEN R. DANEK
JAN ALAN BRODY                      CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      JAMES A. O’BRIEN III**                 DONALD A. ECKLUND
JOHN M. AGNELLO                     MELISSA E. FLAX               FAX (973) 994-1744                                             MEGAN A. NATALE
CHARLES M. CARELLA                  DAVID G. GILFILLAN           www.carellabyrne.com     OF COUNSEL                             ZACHARY S. BOWER+
JAMES E. CECCHI                     G. GLENNON TROUBLEFIELD                                                                      MICHAEL CROSS
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
                                    BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
JAMES D. CECCHI (1933-1995)         LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          **MEMBER NY AND MA BARS ONLY
JOHN G. GILFILLAN III (1936-2008)   CAROLINE F. BARTLETT                                                                         MICHAEL A. INNES
ELLIOT M. OLSTEIN (1939-2014)

                                                              November 1, 2018
                                                                                                                                 +MEMBER FL BAR ONLY




            Via ECF

           Hon. William J. Martini
           United States District Court
           District of New Jersey
           M.L. King, Jr. Federal Building
              and U.S. Courthouse
           50 Walnut Street
           Newark, New Jersey 07102

         Re:          In re Tropicana Orange Juice Marketing & Sales Practices Litigation,
                      MDL 2353 Master Docket No. 2:11-cv-07382 (WJM) (JBC)

         Dear Judge Martini:

                 We are interim lead counsel for Plaintiffs in the above-referenced matter. We
         write in opposition to the October 29, 2018 Letter of Defendant Tropicana Products,
         Inc. (“Tropicana”), which requests that Tropicana be allowed to file a motion for
         summary judgment and that the Court defer its decision on Plaintiff’s pending
         renewed motion for class certification until the Court resolves Tropicana’s motion for
         summary judgment. Tropicana’s request was filed with the Court ten days after the
         filing by Plaintiff Angelena Lewis of her renewed motion for class certification.

         I.           The Court Should Deny Tropicana’s Request to Decide Tropicana’s
                      Proposed Motion for Summary Judgment Before Ruling on Plaintiff’s
                      Pending Renewed Motion for Class Certification

                 Any ruling on Tropicana’s yet-to-be filed motion for summary judgment should
         be deferred until this Court has decided the pending renewed motion for class
         certification. “[D]istrict courts generally do not grant summary judgment on the
         merits of a class action until the class has been properly certified and notified.”
         Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995). Plaintiff welcomes the
         opportunity to address the merits of this case at the summary judgment stage after
         the resolution of her renewed motion for class certification.
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 2 of 7 PageID: 12980
        The Honorable William J. Martini
        November 1, 2018
        Page 2


               Importantly, a ruling on summary judgment now could violate the one-
        way intervention doctrine—an issue that Tropicana fails to deal with. See generally
        Taha v. Cty. of Bucks, 862 F.3d 292, 298 (3d Cir. 2017) (discussing one-way
        intervention doctrine). Rule 23 was amended in 1966 in order to eliminate the
        possibility of one-way intervention, i.e., to ensure that class members would be
        identified before any decision on the merits of a case, so that they would be bound by
        all orders and judgments in the case. Am. Pipe & Const. Co. v. Utah, 414 U.S. 538,
        547 (1974); see Rodriguez v. Banco Cent., 790 F.2d 172, 174 n.3 (1st Cir. 1986) (“Under
        [the proposed amendment], one-way intervention is excluded.”) (quoting advisory
        committee note to 1966 amendment). “But in 2003, Rule 23 was again amended to
        state that any class certification decision should be made ‘[a]t an early practicable
        time after a person sues or is sued as a class representative’” Taha, 862 F.3d at 299
        (quoting Fed. R. Civ. P. 23(c)(1)(A)); see also Wallace B. Roderick Revocable Living Tr.
        v. XTO Energy, Inc., 2015 WL 790081, at *1 (D. Kan. Feb. 25, 2015) (“Rule 23 thus
        implies that entry of judgment should follow certification and notice. Indeed, most
        courts rule on certification before dispositive motions.”). Also, “an evaluation of the
        probable outcome on the merits is not properly part of the certification decision.” Fed.
        R. Civ. P. 23(c), Advisory Notes to 2003 Amendments. Accordingly, Rule 23 mandates
        a decision on Plaintiff’s pending motion for class certification before a decision on the
        merits.

                Indeed, in light of the concerns raised by the one-way intervention doctrine,
        many courts properly resolve pending class certification motions before summary
        judgment and certainly before contemplated motions that have not been filed. See
        Brown v. Hain Celestial Grp., Inc., 2014 WL 6483216, at *7 (N.D. Cal. Nov. 18, 2014)
        (“One-way intervention is a serious issue. It is the problem created when merits
        issues are decided before a class is certified; the ruling binds named parties but not
        absent members of the proposed class. The latter can thus choose to join or opt out of
        the class depending on how the substantive decisions have fallen. Absent parties
        would remain free to re-litigate ostensibly decided questions. Generally speaking,
        this is inefficient and unfair. Absent a class action ..., a defendant could win against
        the named plaintiff and then face additional suits by other [claimants] similarly
        situated. . . . As the California Supreme Court aptly analogized, a defendant is then
        open to being pecked to death by ducks. One plaintiff could sue and lose; another
        could sue and lose; and another and another until one finally prevailed. . . . Courts
        thus mostly avoid pre-certification merits rulings”) (citations and internal quotation
        marks omitted); see also August v. Michigan Dep’t of Corrections, 2018 WL 4679597,
        at *3 (E.D. Mich. Sept. 29, 2018) (“The Court will thus first address the class-
        certification motion and then turn to the summary judgment motion”); Bickel v.
        Sheriff of Whitley Cty., 2010 WL 883654, at *3 (N.D. Ind. Mar. 5, 2010) (denying
        “Defendant's request to stay determination of the class certification decision until
        after it has ruled on the parties’ cross motions for summary judgment” in light of Rule

C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 3 of 7 PageID: 12981
        The Honorable William J. Martini
        November 1, 2018
        Page 3

        23 language “and because the nature of the claims and issues presented by the
        Plaintiff's suit are sufficiently defined to be able to conduct a Rule 23 analysis”);
        Manning v. Princeton Consumer Discount Co., 390 F. Supp. 320 (E.D. Pa.
        1975) (declining to defer ruling on class certification until after ruling on summary
        judgment motion and holding that circumstances did not warrant suspension of plain
        language of Fed. R. Civ. P. 23(c)(1) that “as soon as practicable after the
        commencement of an action brought as a class action, the court shall determine by
        order whether it is to be so maintained”); 2 Herbert Newberg & Alba Conte, Newberg
        on Class Actions § 7.15 (3d ed. 1992) (explaining that, for reasons of
        judicial efficiency, to guide litigation strategy, and to avoid one-way intervention,
        class certification issues generally should be addressed before dispositive motions).

                The timing of Tropicana’s proposal to file a motion for summary judgment
        (days after Plaintiff’s renewed motion for class certification) suggests that Tropicana
        is attempting to bias this Court against Plaintiff’s pending class certification motion.
        By way of example only, Tropicana argues that its proposed motion “will result in a
        more efficient use of the Court and party resources,” and that “record evidence has
        exposed fatal infirmities in Plaintiffs’ claims that warrant and end to the case now.”
        Def. Letter, at 1. Tropicana forecasts that its motion for summary judgment will
        show the meritlessness of Plaintiffs’ claims and that addressing the motion for class
        certification would be a waste of time and resources. Id. at 1-2. Notwithstanding
        Tropicana’s prophesies, it is plain that determination of the renewed motion provides
        the greater opportunity for efficiency.

               Further, although the completion of discovery is not necessary to move for
        summary judgment, if, as Tropicana trumpets, the record as of April 7, 2016
        demonstrated that the case has fatal infirmities, Tropicana’s belated request raises
        the question of why it waited so long after discovery closed, when Tropicana
        supposedly had the evidence it needed to move for summary judgment. Rule 56(b)
        provides that “[u]nless a different time is set by local rule or the court orders
        otherwise, a party may file a motion for summary judgment at any time until 30 days
        after the close of discovery.” Fed. R. Civ. P. 56(b). Although a district court has
        discretion to authorize a summary judgment filing after the 30 day period, the Third
        Circuit has indicated that such discretion should be “[be] tailored to the needs of the
        specific case, perhaps adjusted as it progresses.” Cioni v. Globe Specialty Metals, Inc.,
        618 F. App'x 42, 45 (3d Cir. 2015) (quoting Fed. R. Civ. P. 56 comm. n. (2009)). Here,
        the specific needs of the case call for a ruling on class certification “as soon as
        practicable.” Indeed, the scheduling orders in this case have provided that “[t]he
        parties shall meet and confer promptly upon the Court’s class certification ruling and
        submit a proposed schedule with regard to dispositive motions to the Court within 20
        days of the ruling.” ECF 77 ¶ 19; ECF 88, ECF 91, ECF 92, ECF 98, ECF 109, ECF
        15, ECF 122, ECF 136, ECF 139, ECF 142. Tropicana never proposed any meet and
        confer within that period to discuss its anticipated motion for summary judgment.

C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 4 of 7 PageID: 12982
        The Honorable William J. Martini
        November 1, 2018
        Page 4

        Nor did Tropicana seek an extension of that time period. Local Civil Rule 6.1(a)
        (extensions of time shall be made prior to expiration of time period). As such, under
        Rule 56(b) and the Court’s scheduling orders, Tropicana’s motion is untimely.

                Moreover, as noted, Rule 23(c)(1)(A) requires that a court address class
        certification “[a]t any early practicable time.” In light of the foregoing law and the
        case history, the only logical deduction that can be drawn from Tropicana’s filing of a
        motion for summary judgment, immediately following Plaintiff’s filing of a motion for
        class certification, is that Tropicana disingenuously desires to bias this Court’s view
        of Plaintiff’s renewed motion for class certification with its twisted view of the merits,
        rather than have that Court first address that motion.

               Tropicana never expressly declined the protection of the one-way intervention
        doctrine because, as noted, it utterly fails to address this doctrine. A trial court may
        only rule on dispositive motions before or simultaneously with a class ruling only
        when the defendant waives the protection of the rule which eliminates one-
        way intervention. See Katz v. Carte Blanche Corp., 496 F.2d 747, 759-762 (3d Cir.
        1974); Manning v. Princeton Consumer Discount Co., 390 F. Supp. 320, 324 (E.D. Pa.
        1975) (court may not postpone class certification until after liability is decided absent
        agreement from defendant); Zeltzer v. Carte Blanche Corp., 76 F.R.D. 199, 200 (W.D.
        Pa. 1977) (absent express waiver by defendant of protection against one-
        way intervention, motion for summary judgment not ripe for determination until
        after decision on class certification); see also Wright v. Schock, 742 F.2d 541 (9th Cir.
        1984) (court may properly rule on summary judgment motion first when defendant
        waives protection afforded by early class ruling and assumes risk that summary
        judgment motion in his/her favor will have only stare decisis effect on members of the
        putative class).

               Alternatively, in the event Tropicana is permitted to file its proposed motion
        for summary judgment prior to resolving class certification, the Court should hold
        that Tropicana has waived its rights under the one-way intervention doctrine, and
        limit any ruling only to the named Plaintiffs moved against.1

        1 See Dicuio v. Brother Int'l Corp., 2015 WL 3403144, at *3-4 (D.N.J. May 27, 2015)
        (“where a defendant moves for summary judgment against individual plaintiffs prior
        to class certification, ‘the defendant loses the preclusive effect on subsequent suits
        against him of class certification’”) (quoting Cowen v. Bank United of Texas, FSB, 70
        F.3d 937, 941 (7th Cir. 1995)); see also Peritz v. Liberty Loan Corp., 523 F.2d 349, 354
        n.4 (7th Cir. 1975) (noting that defendants may waive one-way intervention
        protection by moving for summary judgment prior to class certification); Haas v.
        Pittsburgh Nat. Bank, 381 F. Supp. 801, 806 (W.D. Pa. 1974) (“defendants, by moving
        for summary judgment prior to the sending out of class notice, thereby assume the
        risk that a judgment in their favor will not protect them from subsequent suits by

C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 5 of 7 PageID: 12983
        The Honorable William J. Martini
        November 1, 2018
        Page 5


        II.       Defendant’s Arguments as to the Merits of its Proposed Motion for
                  Summary Judgment and Plaintiff’s Pending Renewed Motion for
                  Class Certification Are Improper

               The remainder of Tropicana’s arguments similarly lack merit. Those
        arguments consist of baseless attacks, outside the confines of any properly filed
        opposition brief, on Plaintiff’s pending renewed motion for class certification and
        conclusory statements that Tropicana’s proposed summary judgment motion is a sure
        bet and will put “an end to this case now.” See Def Letter, at 1-3. Such posturing is
        improper at this stage and constitutes a violation of the spirit if not the letter of this
        Court’s Local Civil Rules concerning page limits on briefs. See Local Civil Rule 7.2.
        Not surprisingly, Tropicana fails to provide any record citations to support its
        contentions that Plaintiffs’ claims lack merit. As such, it has not come close to
        showing that resolving its motion for summary judgment will result in “a far more
        efficient use of the Court’s and the parties’ resources.” To the contrary, based on the
        evidence in the current record, and the applicable law, it is Plaintiffs’ perspective that
        any such motion should be denied, and would be an inefficient waste of the parties’
        and Court’s time and resources.

                Even if Tropicana’s arguments were properly raised – and they are not – they
        do not warrant addressing summary judgment at this stage. For instance, Tropicana
        argues that “Plaintiffs’ price inflation theory should be rejected under controlling
        legal authority.” Def. Letter, at 1 (citing Harnish v. Widener University School of
        Law, 833 F.3d 298, 309-12 (3d Cir. 2016)). Tropicana’s argument is bizarre. Harnish
        concerned the application of New Jersey Consumer Fraud Act (“NJCFA”) (i.e., only
        one of the various state law claims at issue), and was previously addressed at length
        by the parties in this litigation. The Court never upheld this argument by Tropicana.
        Also, this Court has rejected this same argument in the context of the NJCFA. See
        Dzielak v. Whirlpool Corp., 2017 WL 6513347, at *10 (D.N.J. Dec. 20, 2017) (“there is
        a distinction to be drawn between the fraud-on-the-market theory rejected
        by Harnish and the benefit-of-the-bargain theory endorsed by [this Court
        in] Smajlaj “). Further, Harnish concerns class certification law, not the merits of
        Plaintiffs’ claims. See Harnish, 833 F.3d at 304-06 (3d Cir. 2016) (holding that class
        certification was properly denied when predominance was based on statistical
        evidence of price inflation because it did not prove reliance of individual class
        members).


        other potential class members, for only the slender reed of stare decisis stands
        between them and the prospective onrush of litigants”), aff'd in part, rev'd in part, on
        other grounds, 526 F.2d 1083 (3d Cir. 1975).


C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 6 of 7 PageID: 12984
        The Honorable William J. Martini
        November 1, 2018
        Page 6

               Tropicana also argues that Plaintiff’s renewed motion for class certification
        “merely seeks to recycle issues and argument that already have been litigated and
        rejected by this Court.” Def Letter, at 2. Tropicana attempts to muddy the waters by
        arguing that the pending renewed class certification motion presents “substantially
        the same revised class” presented in the reconsideration motion that the Court
        denied. Id. This is false. Tropicana points to no previous motion of Plaintiffs under
        Rule 23(c)(1)(C) that seeks certification of a modified and narrower class as defined
        in the renewed class certification motion here (i.e., limited to California and New York
        residents who bought from Costco in those states and who bring claims under the
        consumer fraud laws of those states).

                Tropicana’s argument also ignores Rule 23(c)(1)(C), which provides that “[a]n
        order that grants or denies class certification may be altered or amended before final
        judgment.” Tropicana cites only to a single, unpublished, out of Circuit decision for
        the proposition that Plaintiff’s Rule 23(c)(1)(C) motion should be “treated as [a]
        motion[] for reconsideration,”2 and conveniently ignores numerous decisions by the
        Third Circuit and this Court cited in Plaintiff’s renewed motion for certification that
        hold that a renewed class certification motion may, after a prior denial, present a
        modified proposed class definition which cures defects earlier found by the court,
        pursuant to Rule 23(c)(1)(C). See ECF No. 321, at 2-4; see also Finberg v. Sullivan,
        634 F.2d 50, 64 (3d Cir.), adhered to, 658 F.2d 93 (3d Cir. 1980). “The problem
        identified by the district court might well be remedied by requiring a more specific or
        narrower definition of classes. The district court should not deny certification on
        account of such problems without considering the possibility of redefining the
        classes.”); Grubb v. Green Tree Servicing, LLC, No. CV 13-07421 (FLW), 2017 WL
        3191521, at *14 (D.N.J. July 27, 2017) (“some courts, nevertheless, have allowed
        plaintiffs to amend their proposed class definition so that they are legally sufficient”)
        (citing Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 825 (7th Cir. 2012));
        Vill. of Bedford Park v. Expedia, Inc. (WA), 309 F.R.D. 442, 454–55 (N.D. Ill. 2015)
        (“‘when a class definition is not ascertain-able, a court should “refin[e]
        the class definition rather than flatly deny class certification on that basis.’”) (quoting
        Messner, 669 F.3d at 825). Indeed, for all of its arguments, Tropicana presents no

        2   Tropicana’s arguments suggests that it believes an application under Rule
        23(c)(1)(C) is subject to the same test set forth in Rule 59(e), i.e., whether the court
        made a manifest error of law or fact. See Fed.R.Civ.P. 59(e). However, the issue of
        whether this Court erroneously weighed the merits of Plaintiffs’ action is not a part
        of Rule 23(c)(1)(C) inquiry. See Notes of Advisory Comm., Subdivision (c)(1) (1966);
        see also Pikas v. Williams Companies, Inc., 2010 WL 8785932, at *1 (N.D. Okla. Sept.
        27, 2010) (“A motion to alter class certification is properly characterized under
        Fed.R.Civ.P. 23(c)(1)(C), not under Rule 59(e), because the class certification is not a
        final judgment.”).


C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
    Case 2:11-cv-07382-WJM-JBC Document 324 Filed 11/01/18 Page 7 of 7 PageID: 12985
        The Honorable William J. Martini
        November 1, 2018
        Page 7

        argument addressing why Plaintiffs’ renewed motion for class certification does not
        satisfy the criteria previously set forth in the Court’s January 22, 2018 decision. Nor
        can it.

               Finally, Tropicana’s argument “that it should not have to endure the
        significant expense of yet another unmeritorious class certification motion,” Def.
        Letter, at 3, cannot be reconciled with its arguments that the Court has already
        rejected the contentions raised in the renewed motion. Of course, if that were true,
        then it would require little time and effort from Tropicana to put together a quick
        response to Plaintiff’s “recycled” motion.3

               We appreciate the Court’s consideration of this submission and your continued
        attention to this matter. Of course, if the Court has any questions, we are available
        at your convenience.

                                           Respectfully submitted,

                                     CARELLA, BYRNE, CECCHI,
                                  OLSTEIN, BRODY & AGNELLO, P.C.

                                              /s/ James E. Cecchi

                                              JAMES E. CECCHI

        cc:       All Counsel of Record (via ECF)




        3  Regardless of which motion or motions the Court decides to consider first, the
        parties have agreed to work cooperatively and to submit a proposed briefing schedule
        to the Court.

C ARELLA , B YRNE , C ECCHI, O LSTEIN, B RODY & A GNELLO
A PROFESSIONAL CORPORATION
